This is an appeal by the Harper county, Okla., excise board, plaintiff in error, from an order of the Court of Tax Review entered on the 23rd day of December, 1942. The transcript of the proceeding was filed on May 25, 1943, and due notice thereof given on the same date.
A motion to dismiss has been filed for the reason that the plaintiff in error has not complied with the provision of 68 O. S. 1941 § 337 by filing a petition in error as provided therein. In Protest of Kansas, O.  G. Ry. Co., Jasper Sipes Co. v. Excise Board of Pontotoc county, 164 Okla. 47,22 P.2d 915, we held that the filing of petition in error within the time allowed by the above section was mandatory, and that the failure to comply with the above provision would work a dismissal. Since the petition in error was not filed within the time required by law, the appeal is dismissed.
CORN, C.J., GIBSON, V.C.J., and RILEY, OSBORN, BAYLESS, WELCH, HURST, DAVISON, and ARNOLD, JJ., concur.